Name: Council Regulation (EEC) No 3827/85 of 20 December 1985 adapting on account of the accession of Portugal and Spain, Regulations (EEC) No 797/85, (EEC) No 355/77, (EEC) No 1360/78 and (EEC) No 458/80 on agricultural structures
 Type: Regulation
 Subject Matter: Europe;  agricultural policy; NA;  agricultural structures and production;  economic policy
 Date Published: nan

 31 . 12.85 Official Journal of the European Communities No L 372/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3827/85 of 20 December 1985 adapting on account of the accession of Portugal and Spain, Regulations (EEC) No 797/85, (EEC) No 355/77, (EEC) No 1360/78 and (EEC) No 458/80 on agricultural structures THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 253 , 258 (2), 263 (2) and 396 (2) thereof, Having regard to the proposal from the Commission, Whereas Articles 253 and 263 of the Act of Accession provide for the application, from the date of accession, of Community rules in the socio-structural field including those relating to producers' associations , of the most favourable specific provisions existing at the date, in horizontal Community rules , to the least-favoured areas of the Community ; whereas the said provisions should therefore be extended to the advantage of Portugal ; Whereas the Joint Declaration on the application in Spain of Community socio-structural measures in the wine sector and provisions enabling the origin to be determined and the commercial movements of Spanish wines to be followed requires that Council Regulation (EEC) No 458/80 of 18 February 1980 on collective projects for the restructuring of vineyards (') as last amended by Regulation (EEC) No 1598/83 (2), should be applied to Spain under the same conditions as those laid down for the present Member States and, accordingly, that the estimated cost appearing in Article 9 of that Regulation should be adjusted ; whereas , moreover, in order to make the latter Regulation applicable in Spain the areas which are specified in Article 8 ( 1 ) thereof should be adjusted ; Whereas certain transitional provisions are required in order to ensure that the Community's rules in the socio ­ structural field are applied from the date of accession and in order to fix the deadline by which the Kingdom of Spain and the Portuguese Republic must comply with those rules ; Whereas in order to apply the said rules in Spain and Portugal the estimated cost which at present appears therein should be adjusted ; Whereas pursuant to Article 2 (3) of the Treaty of Accession of Spain and Portugal, the institutions of the Community may adopt, before accession, the measures referred to in Articles 253 , 258 , 263 and 396 of the Act of Accession, subject to and on the date of entry into force of that Treaty, HAS ADOPTED THIS REGULATION : Article 1 Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (3) is hereby amended as follows : 1 . The second subparagraph of Article 2 ( 1 ) (d) shall be replaced by the following : However, in the less-favoured areas determined in accordance with Articles 2 and 3 of Directive 75/268 / EEC, the Hellenic Republic, the Italian Republic, as regards the Mezzogiorno, including the islands , and the whole territory of the Portuguese Republic shall be authorized to accept plans for improving holdings submitted during the first three years of duration of this common measure and, in the case of the Portuguese Republic, submitted during the first three years following the entry into force of the provisions implementing the measures provided for in Title I in Portugal, by holdings which do not satisfy the conditions laid down in this point, provided that the volume of work on the holding does not require more than the equivalent of one MWU and that the projected investments do not exceed 25 000 ECU. 2 . The following sentence shall be added to the last subparagraph of Article 4 (2) : 'In the case of Portugal the period referred to above shall begin on the date of entry into force of the provisions implementing the measures specified in Title I in Portugal.' O OJ No L 57 , 29 . 2 . 1980 , p. 27 . , O OJ No L 163 , 22 . 6 . 1983 , p. 53 . o OJ No L 93 , 30 . 3 . 1985, p. 1 . No L 372/2 Official Journal of the European Communities 31 . 12.85 Article 2 Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed ('), as last amended by Regu ­ lation (EEC) No 1247/ 85 (2), is hereby amended as follows : 1 . Article 12 ( 1 ) shall be replaced by the following : 'By way of derogation from Article 10 (a), until 31 December 1980 and until 31 December 1981 in the case of Greece and, for Portugal and Spain, until 31 December 1986 in the case of fishery products and until 31 December 1987 in the case of agricultural products , projects relating to sectors and geographical areas for which programmes have not yet been approved may receive aid from the Fund.' 2 . Article 13 (2) shall be supplemented by the following : 'However, in the case of Portugal and Spain, the Commission shall take decisions during the first half of 1986 on applications for aid submitted by those Member States by 1 February 1986.' 3 . Article 17 shall be replaced by the following : 'Article 1 7 1 . Aid from the Fund shall consist of capital grants paid in a lump sum or instalments. 2 . For each project, in relation to the investment made : (a) the financial contribution of the beneficiary must be not less than 50 % ; however, this shall be reduced to :  35 % in the case of projects carried out in Languedoc-Roussillon and the departments of Vaucluse, Bouches-du-Rhone, Var, Ard&amp;che and Dr6me,  25 % in the case of projects carried out in the Mezzogiorno, the less-favoured areas of the West of Ireland, in all regions of the Hellenic Republic, with the exception of Greater Athens, in Portugal, and in the French overseas departments . Moreover the Commission may, if this is justified by the situation on the currency market in one of the Member States , authorize that Member State to reduce the beneficiary's financial contribution from 50 % to 45 % in accordance with the procedure laid down in Article 22 ; 3 . The last subparagraph of Article 14 ( 1 ) shall be replaced by the following : 'However, in the Mezzogiorno, including the islands , in the French overseas departments and in the Greek and Portuguese regions, the minimum usable agri ­ cultural area per holding shall be two hectares .' 4 . In Article 23 (3), '1 988 million ECU' shall be replaced by '2 242 million ECU'. 5 . The first subparagraph of Article 26 (2) shall be replaced by the following : '2 . The Fund shall reimburse 25 % of the eligible expenditure on the measures provided for in Articles 3 to 7 and 13 to 17 and 20 to Member States . The rate shall be increased to :  50 % for the investment aids referred to in Articles 3 and 4 in the less-favoured areas of the West of Ireland, Greece and Mezzogiorno region of Italy, including the islands , and in the whole territory of Portugal,  50 % in the case of the special aids provided for in Article 7 for farmers under 40 years of age,  50 % in the case of the compensatory allowance provided for in Article 14 and concerning Greece, Ireland, Italy, Portugal and the French overseas departments ,  50 % in the case of the aids referred to in Article 17 and concerning the French overseas departments , Greek, Italian and Portuguese regions within the meaning of Article 13 ( 1 ).' 6 . Article 32 shall be replaced by the following : Article 32 1 . Member States shall , within six months of the date of its entry into force and, in the case of the Kingdom of Spain and the Portuguese Republic, within a period of two years from the date of their accession, bring into force the measures necessary to comply with this Regulation . At the same time, they shall provide effective means of control over those elements which are used to calculate the aid eligible under the Fund. 2 . However, the prohibitions and restrictions laid down in Articles 3 and 8 (4) shall apply to applications made after the entry into force of this Regulation and, in the case of the Kingdom of Spain and the Portuguese Republic from the date of the implementation of Title I but not later than six months after accession.' O OJ No L 51 , 23 . 2 . 1977 , p . 1 . O OJ No L 130, 16 . 5 . 1985, p. 1 . 31 . 12.85 Official Journal of the European Communities No L 372/3 4 . In the last subparagraph of Article 16 (3), '1 343 , million ECU' shall be replaced by '1 642 million ECU'. Article 3 Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 2086/81 (2), is hereby amended as follows : 1 . Article 2 shall be supplemented by the following indent : '  the whole of Portugal .' 2 . In Article 3 ( 1 ) the introductory phrase shall be replaced by the following : ' 1 . In the case of Italy, Greece and Portugal, this Regulation shall apply to the following products provided that such products are produced in those countries :'. 3 . In the second indent of Article 11 (2), the first sub ­ indent shall be replaced by the following : '  in existence for more than three years on the date of entry into force of this Regulation and, in the case of Greece and Portugal, on the day of accession,'. 4 . In Article 19 the following shall be added to the second indent : 'and in the case of Portugal before 31 March 1987 .' Article 4 Regulation (EEC) No 458 /80 shall be amended as follows : 1 . In the first subparagraph of Article 8 ( 1 ), '240 600 hectares' and '45 800 hectares' shall be replaced by '274 600 hectares' and '53 000 hectares' respectively. 2 . The second subparagraph of Article 8 ( 1 ) shall be supplemented by the following : 'Spain 7 200 hectares'. 3 . In Article 9 (2), ' 188,9 million ECU' shall be replaced by '215,4 million ECU'. Article 5 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal . (b) the financial contribution of the Member State on the territory of which the project is to be carried out must be not less than 5 % ; (c) the aid granted by the Fund shall not exceed :  50 % for projects carried out in the Mezzogiorno , in the less-favoured areas of the West of Ireland, in all regions of the Hellenic Republic, with the exception of Greater Athens , in Portugal , and in the French overseas departments ,  35 °/o for projects carried out in Languedoc ­ Roussillon , in the departments of Vaucluse , Bouches-du-Rhone, Var, Ardeche and DrÃ ´me,  25 % in all other regions ; however, the Commission may, in accordance with the procedure laid down in Article 22 , increase this to a maximum of 30 % in the case of projects referred to in Article 11 (c). 3 . Where aid is granted by the Fund for the purchase of harvesting equipment under Article 6 (f), the percentages referred to in paragraph 2 shall be determined in accordance with the following : (a) the financial contribution of the beneficiary must be not less than 80 % and , in the case of Greece , Italy, Ireland and Portugal , for projects submitted prior to 31 December 1986 , must be not less than 70 % . However, the percentage applicable shall be reduced to :  70 % and, in the case of projects submitted before 31 December 1986, 60 % in the case of projects carried out in the Mezzogiorno, in the less-favoured areas of the West of Ireland, and in all regions of the Hellenic Republic, with the exception of Greater Athens , and in Portugal,  70 % in the case of projects carried out in the French overseas departments , in Languedoc ­ Roussillon and in the departments of Vaucluse, Bouches-du-Rhone, Var, Ardeche and DrÃ ´me ; (b) the aid granted by the Fund shall not exceed :  20 % and, in the case of projects submitted before 31 December 1986, 30 % in the case of projects carried out in the Mezzogiorno in the less-favoured areas of the West of Ireland, in all regions of the Hellenic Republic, with the exception of Greater Athens , and in Portugal,  20 % in the case of projects carried out in the French overseas departments , in Languedoc ­ Roussillon and in the departments of Vaucluse , Bouches-du-Rhone, Var, ArdÃ ¨che and DrÃ ´me,  10 % in the case of other regions and 20 % in the case of projects submitted before 31 December 1986 in the other regions of Greece, Ireland and Italy.' 0) OJ No L 166, 23 . 6 . 1978 , p . 1 . O OJ No L 310, 30 . 10 . 1981 , p . 3 . No L 372/4 Official Journal of the European Communities 31 . 12.85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. STEICHEN